Citation Nr: 1824139	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 6, 2014.

2. Entitlement to an initial rating in excess of 70 percent for PTSD from August 6, 2014.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 6, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970. His military decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, rated 30 percent disabling from October 13, 2010, the date of receipt of the Veteran's claim for service connection. Jurisdiction of the claims file has since been transferred to the RO in Seattle, Washington.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in December 2014. A transcript of the hearing was prepared and associated with the claims file.

In a September 2015 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). In an April 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) that vacated the September 2015 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in the JMR by the parties.

In September 2015, the Board remanded the matter of entitlement to TDIU. The Board remanded the issue of entitlement to an increased rating for PTSD in February 2017. In consideration of the appeal, the Board is satisfied there was substantial compliance with both the September 2015 and February 2017 remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2018 rating decision, the RO granted a 70 percent rating for PTSD from August 6, 2014 and granted TDIU from August 6, 2014. As such, the Veteran's claims have been recharacterized as noted above.

A Supplemental Statement of the Case (SSOC) was issued by the RO in January 2018.


FINDINGS OF FACT

1. From July 28, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2. Prior to July 28, 2014, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.

3. From July 28, 2014, the preponderance of the evidence supports a finding that the Veteran was unable to obtain or maintain any form of substantially gainful employment. 

4. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment prior to July 28, 2014.


CONCLUSIONS OF LAW

1. From July 28, 2014, the requirements for a 70 percent rating for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).

2. Prior to July 28, 2014, the requirements for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).

3. The requirements for entitlement to a TDIU from July 28, 2014 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2017).

4. The requirements for entitlement to a TDIU rating prior to July 28, 2014 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its September 2015 and February 2017 remand directives, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling prior to August 6, 2014 and 70 percent disabling from August 6, 2014 under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks 9weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

(a) From July 28, 2014

On August 6, 2014, the Veteran was provided a VA examination. The Veteran was diagnosed with PTSD with persistent depressive disorder and cannabis use disorder. The examiner noted that the Veteran was guarded, irritable, and unwilling to provide much detail. However, the Veteran, and the examiner, noted the following symptoms: hyperarousal, hypervigilance, intrusive thoughts and images of traumatic events, anxiety, nightmares, emotionality, insomnia, unprovoked irritability, isolation and avoidance behaviors, persistent exaggerated negative beliefs or expectations about himself, others, and the world, persistent distorted cognitions about the cause or consequences of the traumatic events that cause him to blame himself and others, feelings of detachment and estrangement from others, persistent inability to experience positive emotions, exaggerated startle response, panic attacks (weekly or less), disturbances of motivation and/or mood, impaired impulse control, and withdrawal from significant activities. 

The Veteran further noted that his anger caused problems and he often shuts down and has difficulty opening up to others and starting new relationships. The examiner noted that the Veteran was able to manage his finances. 
The Veteran reported that he was currently married, though he reported mild domestic violence. The Veteran also reported that he had a good relationship with his brother, but he indicated his relationship with his mother was distant. The Veteran reported that he has not worked since he was fired from his job in 2002.

In the Veteran's journal, which the Veteran submitted in September 2014 including entries from July 28, 2014 to August 26, 2014, he reported the following symptoms: feeling tired immediately after waking up, interrupted sleep, intrusive memories, and constant anger and agitation. The Veteran reported that he felt as though his symptoms were paralyzing and that even the smallest ordinary challenges were serious for him, causing him to lash out or shut down. The Veteran wrote that he had a difficult relationship with his wife because he slept in too late and was not motivated to do the things she wanted him to do. The Veteran also reported feeling as though he was in "an ever present war" and that he was "lost." The Veteran further noted that he felt as though life had no meaning, and he was often distracted or unable to complete tasks. The Veteran reported frequent nightmares, and he reported the nightmares often impacted his entire day. The Veteran indicated that he felt exhausted from constantly dealing with all of his symptoms, noting that some days he feels that he cannot socialize and often feels that he cannot focus on his family's financial needs. Finally, the Veteran indicated that nothing makes him happy and he feels no joy; he feels he is overloaded, depressed, tortured, incapable of functioning; and he feels as though he has lost track of who he is.

The Veteran's spouse also submitted a journal in September 2014 which included entries from July 29, 2014 to August 28, 2014. The Veteran's spouse reported that the Veteran has finally accepted that PTSD is part of his life, but since he has begun talking about his experiences in Vietnam, he has had a hard time dealing with it. The Veteran's spouse noted the following symptoms: nightmares, night sweats, yelling in his sleep, panic attacks, hypervigilance and heightened senses, flattened emotions, irritability, and avoidance behaviors-including avoiding shopping and crowded places. She noted that the Veteran often becomes preoccupied and lose things. She also noted that the Veteran was triggered by war stories, the news, smells, and helicopters. Once triggered, the Veteran's spouse indicated the Veteran would go into "war mode." She indicated this will often affect the rest of his day, and he will often not sleep well on those nights. She felt the Veteran was pulling away from her and blocking people out of his life. Finally, the Veteran's spouse noted that she felt the Veteran had a strong memory, but because of this, he is in deep pain because he cannot forget. 

The Board finds that the symptomatology reported in the Veteran and his spouse's journals, which began July 28, 2014, indicated symptomatology similar to the increased symptomatology noted at the Veteran's August 2014 VA examination, which the RO found warranted a 70 percent rating. As such, the Board finds the effective date of the Veteran's increased 70 percent rating was improperly assigned, and July 28, 2014, is the more appropriate date, as it is the earliest date for which the evidence exhibits increased symptomatology warranting a 70 percent rating.

Having granted an increase to 70 percent from July 28, 2014, rather than August 6, 2014, the Board will now address whether the Veteran warrants a rating in excess of 70 percent from July 28, 2014.

Other than the Veteran's August 2014 VA examination and his and his spouse's journals beginning July 28, 2014, the Veteran's claims file also includes numerous other records associated with his PTSD since August 2014.

In September 2014, the Veteran's private counselor, who is a VA contractor, submitted a letter on the Veteran's behalf, noting that she had seen him for three therapy sessions, as well as treatment notes. She indicated that the Veteran reported the following symptoms: panic attacks (approximately two times per week), daily flashbacks, sleep disturbances and nightmares, exaggerated startle response, feeling as though his future will be cut short, decreased sex drive, decreased appetite, hypervigilance, intolerance, avoidance behaviors, anger and rage, social withdrawal and isolation behaviors. The Veteran indicated he felt misunderstood, and that had caused him to become less social, cold-hearted, and emotionally cut off. The Veteran's counselor reported that the Veteran reported that he is triggered by smells, sounds, and flashes, and once triggered, he locks himself away. The Veteran had further reported to his counselor that he was always guarded and numb, and the Veteran's counselor indicated that he appeared guarded, tense, and agitated.

The Veteran's counselor noted that the Veteran appeared fully oriented and neat, though he was guarded and tense with a defiant attitude and flat and blunted affect. She reported that his thought content was normal, and he did not exhibit evidence of hallucinations, delusions, disorganized thinking or suicidal ideation.

In October 2010, the Veteran returned to VA for mental health and psychiatric treatment. He attended treatment on an irregular basis through January 2017. At his initial appointment in October 2010, the Veteran reported the following symptoms: nightmares, intrusive memories, flashbacks, physical and emotional reactions when exposed to reminders of combat, avoidance behaviors, low mood and low energy, feeling emotionally numb and distant, difficulty sleeping causing daily exhaustion, decreased self-worth, anxiety, impaired concentration, decreased interest in significant activities, short-tempered, increased irritability with verbal or physical  altercations, hypervigilance, exaggerated startle response, and negative cognitions about the world, other people, and himself. The Veteran did not endorse suicidal ideation, but did indicate feeling as though it "would be easier if [he was] dead." The Veteran indicated that he has good relationships with friends, and he had remarried in 2009 and had a good relationship with his wife and local family members.

VA treatment providers did not note mania, psychotic disorders, hallucinations, or delusions. The Veteran was noted to be calm and cooperative, with good eye contact. His thoughts were linear and goal-directed, his affect, though mildly constricted, was neutral and controlled. VA treatment providers also noted that the Veteran was sometimes intense and mildly animated, but not agitated. The Veteran had good hygiene, judgment, and his insight was described as fair to good. The Veteran was consistently noted to be alert and fully oriented.

At a videoconference hearing in December 2014, the Veteran testified that his PTSD affected him every day and every night. He testified that he felt he was a danger to others, and expressed frustration with VA, specifically noting frustration with VA staff and at the time and effort required to have his disability claims addressed. The Veteran believed that his treatment, which he testified affected him for days afterwards, along with VA procedure was making his life impossible. The Veteran testified that he did not trust others, had difficulty sleeping, and finds that he is often distracted, angry, hypervigilant, and unable to finish projects.

The Veteran's spouse also testified at his December 2014 videoconference hearing. She indicated she felt the Veteran had stopped communicating with her, often becoming angry, and sometimes his thoughts did not make sense. The Veteran's spouse noted that the Veteran was often distracted by simple chores and struggled to complete tasks. The Veteran's spouse further testified that the Veteran is often disoriented, and though his remote-memory was good, he often forgot things, his recent memory was impaired, and he was unable to track projects that need completed. The Veteran's spouse also noted that the Veteran, when he did engage in conversation, was triggered and became angry as he felt others did not understand his suffering. The Veteran's spouse also noted that the Veteran was triggered by large crowds and anything that reminded him of Vietnam.

In July 2016, the Veteran submitted a statement indicating he often would isolate himself for hours on end due to anxiety. The Veteran further reported that he had difficulty concentrating and interacting with others, also noting that his mind is often racing and he feels the need to be ready to defend himself with a weapon at all times. 

In October 2016 the Veteran submitted a private psychiatric evaluation, which took place through a telephone interview after the examiner completed a review of the Veteran's claims file. The examiner diagnosed the Veteran with PTSD and major depressive disorder, associated with the Veteran's PTSD, that severely impacted the Veteran's social and occupational functioning. The examiner noted that the Veteran's grooming and hygiene were mildly reduced, but he was fully alert and oriented. The examiner described the Veteran's mood and affect as angry, enraged, tearful, regretful, guilt-ridden, shame-based, and anxious. The Veteran reported to the examiner that he felt defective and ashamed, noting that he felt no one cared about him and he had no quality of life. The Veteran also endorsed the following symptoms: difficulty sleeping with exhaustion during the day, poor appetite, nightmares three to four times per week, jumbled thoughts, difficulty concentrating and maintaining a conversation, feeling as though he was frequently distracted, hypervigilance, lost interest in significant activities, daily depression, difficulty getting along with others, flashbacks, intrusive thoughts, frequent feelings of anger and irritability, exaggerated startle response, and excessive guilt and blame in regard to in-service trauma.

The Veteran reported that he had not worked full-time since October 2010, but he has been able to do some volunteer work. He also noted that he prepares short, 20 minute sermons, which he presents at his church on an approximately monthly basis. He reported that he volunteers at the church because his family has abandoned him, so the church has become his family. The Veteran also indicated that he had recently completed his Bachelor of Arts in Ministry, which he began in September 2010 and completed in May 2013. He reported this was very difficult and stressful for him. Finally, the Veteran reported that he does still have friends, though he limits the number of his friends.

The examiner noted that the Veteran's remote memory was largely intact and he demonstrated strong intellect, but his recent memory was moderately impaired due to impaired focus, difficulty concentrating, and frequent intrusive memories and flashbacks. The examiner also noted that the Veteran had impaired impulse control and difficulty adapting to stressful circumstances, as well as an impaired ability to establish and maintain effective relationships. Finally, the examiner opined that the Veteran's PTSD caused occupational and social impairment with difficulties in most areas, and further opined that the Veteran was completely unable to secure and follow gainful employment due to his PTSD, dating back to 2001 when he left his job due to panic attacks and symptoms of PTSD.

A final VA mental health examination was conducted in May 2017. The Veteran was diagnosed with PTSD with negative mood, anxiety, and difficulty sleeping. The Veteran reported the following symptoms: intrusive thoughts, decreased interest in previously enjoyable activities, isolation behaviors,  depressed moods, anxiety, suspiciousness, chronic sleep impairment, distressing memories and dreams, flashbacks, psychological distress and reactions to exposure to internal or external cues, persistent avoidance of stimuli associated with trauma, difficulty establishing and maintaining effective work and social relationships, negative alterations in cognitions and mood, difficulty concentrating, exaggerated negative beliefs or expectations, distorted cognitions about the cause or consequences of traumatic events, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, and marked alterations in arousal and reactivity.

The examiner noted the Veteran exhibited mild memory loss, such as forgetting names, directions, or recent events-though the Board notes that the Veteran refused to complete some memory testing. The Veteran also displayed impaired abstract thinking. The examiner noted that the Veteran's hygiene was good, he was fully oriented, and his thoughts were logical and goal-directed with normal speech patterns. The Veteran was able to track the conversation with good eye contact, though his mood and affect was noted to be dysphoric.  The Veteran did not endorse homicidal or suicidal ideation.

The Veteran reported that his relationship with his wife was difficult. He also indicated that his parents had passed away, and he had no relationship with his brother. The Veteran reported that he had close friends and casual acquaintances, but he indicated he had left his church and was looking for a new one.

The examiner opined that the Veteran's symptoms would cause impairment socially and occupationally with deficiencies in most areas.

After a thorough review of the evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran exhibited symptoms indicative of total social and occupational impairment from July 28, 2014. The Board acknowledges that the Veteran has not been employed and exhibits significant symptoms that would prevent employment. However the Veteran's symptoms do not render him totally socially and occupationally impaired. The Veteran was consistently noted to be cooperative with examiners and treatment providers, he was consistently alert and fully-oriented, and his speech and thoughts were generally noted to be appropriate, logical, organized, and goal-directed.

The record indicates that the Veteran has been able to maintain relationships with a few close friends and other acquaintances, despite difficult relationships with his wife and other family members. Furthermore, for much of the period on appeal, the Veteran reported an ongoing relationship with what he described as his family at church, and he was able to prepare for and present sermons at church on a regular basis. 

VA examiners, VA and private treatment providers, and the Veteran's October 2016 private examiner all indicated that the Veteran did not exhibit grossly inappropriate behavior, persistent delusions, or hallucinations. 

The Veteran does not indicate he is unable to complete activities of daily living. The Veteran and his spouse both indicated that he struggled to complete tasks around the house, often forgetting things, but the preponderance of the evidence indicates the Veteran is able to take care of daily tasks such as hygiene and grooming. The Veteran's treatment providers and VA examiners, who saw the Veteran in-person, all noted that the Veteran's hygiene was normal. The Board acknowledges that the Veteran's October 2016 private examiner noted the Veteran's hygiene was mildly reduced. However, the Board finds the VA examiners and VA and private treatment providers to be more probative on this matter as they saw the Veteran in-person, whereas the October 2016 private examiner only interacted with the Veteran through a phone interview.

The Veteran did express some sense that he felt he was a danger to others, but the Veteran reported no homicidal or suicidal ideation. Furthermore, when asked at the Veteran's December 2014 videoconference hearing, the Veteran's spouse did not indicate that she felt the Veteran would hurt someone.

The Board acknowledges the memory deficiencies noted in the Veteran's claims file. Specifically, the Veteran has been noted to have moderate impairment to his recent memory. However, his memory impairment seems to be related to forgetting names, directions, recent events, or forgetting to complete tasks. The preponderance of the evidence is against a finding that the Veteran's memory impairment rises to the level of forgetting major aspects of life such as the names of himself or close relatives or his occupation.

The Board also acknowledges that the Veteran's mood has been reported to be negative, sad, tearful, anxious, angry, enraged, short-tempered, regretful, guilt-ridden, stressed, and suspicious at various times throughout the Veteran's treatment records and examinations. Additionally the Veteran's affect has been noted to be blunted, flat, and constricted. However, considering the Veteran's total disability picture, the Board finds that the Veteran's impairment, including consideration of his mood and affect, more closely approximates the criteria and symptomatology of occupational ad social impairment with deficiencies in most areas rather than total occupational and social impairment.

The Board also acknowledges that the Veteran has exhibited other symptoms that are not specifically noted in the rating criteria, including decreased sex drive and decreased appetite, and other symptoms which have been fully detailed above. However, again, the Board finds that when considering the totality of the Veteran's symptomatology, the Veteran's disability does not rise to the level of total social and occupational impairment and more closely approximates the symptomatology of occupational and social impairment with deficiencies in most areas.

After considering the total disability picture, because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 100 percent rating, a rating in excess of 70 percent from July 28, 2014 is denied.

(b) Prior to July 28, 2014

From May 2010 to approximately September 2012, the Veteran sought regular mental health treatment from a private treatment provider. Treatment notes from these sessions note that the Veteran consistently reported the following symptoms: nightmares, anger with outbursts and irritability, decreased interest in significant activities, flashbacks, physical reactions to triggers, avoidance behaviors, hypervigilance, exaggerated startle response, procrastination, intrusive memories, mistrust of authority, aggressive behaviors and thoughts, agitation, anxiety, difficulty relaxing, an inability to move forward with life, grief, hopelessness, irritability, lack of focus, loneliness, periods of extreme high and low energy, low self-esteem, mood swings, guilt, repetitive thoughts, feelings of worthlessness, minimal hyperactivity and overwhelming fear, poor grooming, poor social skills, sexual problems, sleep issues, isolation behaviors, and difficulty controlling his emotions. The Veteran reported that he was married and had friends in his support group.

The private treatment provider consistently noted that the Veteran appeared rigid and tense, but was fully oriented with fair insight and judgment, good impulse control, and intact concentration-despite the Veteran's reports that he had difficulty concentrating. The Veteran's mood, affect, thoughts, and orientation were within normal limits.

The Veteran was provided a VA examination in January 2011. At this examination the Veteran reported many symptoms including nightmares, intrusive memories, hypervigilance, anxiety, flashbacks, difficulty finding work, depression, lack of motivation, loss of interest in significant activities, lack of intimacy in his marriage, avoidance behaviors, and exaggerated startle response.

The VA examiner noted that the Veteran did not have panic attacks, delusions, hallucinations, obsessive or compulsive behaviors, paranoia, or homicidal and suicidal ideation.  The examiner noted that the Veteran's thought processes appeared to be intact, his judgment was good, and his memory was fair. The examiner opined that the Veteran was able to complete activities of daily living, understand simple and complex commands, and manage his own finances, further opining that the Veteran's PTSD symptoms, though numerous, appeared to be mild and transient in nature. The examiner also noted that despite having difficulty establishing social relationships; the Veteran appeared to be quite engaged with people in which he had already established a relationship. 

In October 2012, the Veteran submitted a statement, indicating that he had bi-weekly panic attacks, disruptions in his motivation and mood, difficulty with short-term memory causing him to forget to complete  tasks, and distrust of authority. Additionally, he reported symptoms including depression, moodiness, anxiety, and difficulty sleeping with night sweats and nightmares.

In November 2013, the Veteran's spouse submitted a statement. In this statement, the Veteran's spouse indicated that the Veteran was constantly triggered by smells and sounds, and when he was triggered he became distracted, despondent, and visibly shaken. She noted that the Veteran had nightmares two to three times per week with night sweats and he frequently yelled in his sleep. She also noted that he had unreasonable anger towards their neighbors, who were Vietnamese. The Veteran's spouse noted that the Veteran has panic attacks that caused him to feel weak and ashamed, and she reported that the Veteran struggled to deal with deadlines and stress when completing tasks. Finally, she noted the Veteran exhibited isolating behaviors, feelings of hopelessness, and anger towards those who did not recognize his sacrifice and service.

A friend who had known the Veteran for approximately 35 years, D.M., submitted a statement in May 2014. D.M. also had PTSD and served in Vietnam, though he and the Veteran did not serve together. D.M. reported that the Veteran initially did not want to think about the bad times, but eventually, the Veteran opened up. D.M. reported that the Veteran was able to function normally until his father and son died and his marriage fell apart, at which point the Veteran could no longer handle his stress. The Veteran subsequently had a "meltdown" at work, and lost his job. (The Veteran's claims file indicates that D.M. is likely referring to the Veteran's job at Costco in 2001, which the Veteran reports he lost after having panic attacks while at work).

In May 2015, another friend of the Veteran, R.H., submitted a statement. R.H. reported that he had known the Veteran for 50 years. R.H. reported that the Veteran had lots of issues with anger, road rage, anxiety, and panic attacks. R.H. believed these symptoms were what caused his first marriage to fall apart. R.H. also indicated that the Veteran had a hard time sitting still, got tearful when discussing Vietnam, and was triggered by the news. He reported that the Veteran's PTSD symptoms disrupted his daily life, and the Veteran's short-term and long-term memory was bad.

The Veteran's claims file indicates he has not been employed since 2001. However, the Veteran reported that he went to school from 2010 to 2013, receiving his Bachelor of Arts degree in Ministry. The Veteran subsequently began giving sermons at his church on an approximately monthly basis.

After considering the entirety of the Veteran's symptomatology reported in the Veteran's claims file, including the Veteran's private treatment records, VA examinations, the Veteran's statements, and statements from the Veteran's spouse and friends, the Board finds the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity prior to July 28, 2014.

The Veteran's VA examinations and private treatment records indicate that the Veteran was having panic attacks, but on a bi-weekly basis, not more than once a week. Additionally, the Veteran's treatment records indicate he was able to understand simple and complex commands, his judgment was consistently noted to be fair to good, and his thoughts were consistently noted to be logical and goal-directed.

Additionally, despite not being employed during the period on appeal, the Veteran's claims file indicates he has been able to maintain a relationship with his friends and his spouse, he attends church and gives sermons, and most importantly, the Veteran was able to attend school for a three year period from 2010 to 2013, completing a Bachelor of Arts degree in Ministry. Despite the Veteran's reports that the completion of this degree was stressful and difficult, the Veteran did receive his degree and was able to manage the requirements necessary to complete his education while balancing his other relationships. 

The Board acknowledges the Veteran's reports and the statements submitted by the Veteran's friends and spouse, which indicate that the Veteran's short and long-term memory were impaired. However, after a clinical evaluation at his VA examination in January 2011, the VA examiner noted that the Veteran's memory was essentially intact. The Board finds this to be more probative than the lay statements of the Veteran, his spouse, and his friends.

The Board also acknowledges that Veteran's reports that he does not feel motivated to complete tasks and his reports that his concentration and focus are impaired. While, the Veteran's testimony is credible, the Board notes that the Veteran completed a Bachelor of Arts degree from 2010 to 2013, which almost certainly would have required the Veteran to maintain at least average motivation, concentration, and focus. The Board finds this to be probative evidence that the Veteran's motivation, concentration, and focus, were at least adequate throughout the period on appeal.

Finally, the Board acknowledges that the Veteran has consistently reported to treatment providers that his mood is often sad, angry, and tearful. However, despite these variances in mood, the Veteran was able to obtain his degree while maintaining his relationships with his spouse and friends. This suggests that the Veteran was able to work through his mood variances to the point where they only caused an occasional decrease in his efficiency and ability to perform tasks.

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 50 percent rating, the Veteran's currently assigned 30 percent rating is proper, and a rating in excess of 30 percent prior to July 28, 2014 is denied.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As the Veteran was previously granted TDIU from August 6, 2014, the Board is addressing the Veteran's entitlement to TDIU prior to August 6, 2014 only.

As addressed above, the Veteran has been granted a 70 percent rating for PTSD from July 28, 2014. The Veteran was previously granted TDIU from August 6, 2014 based on the increased severity of the Veteran's PTSD, and as such, the date of a grant for TDIU must be adjusted to reflect this new date. As such, the Veteran is granted entitlement to TDIU from July 28, 2014. The Board will now address whether the Veteran is entitled to TDIU prior to July 28, 2014.

Prior to July 28, 2014, the Veteran had been assigned a 30 percent rating for PTSD from October 13, 2010. The Veteran was not service connected for any other disability. As such, the Veteran does not meet the schedular criteria for TDIU. Regardless, the Board will consider whether referral for extraschedular consideration for TDIU is warranted.

The Veteran served as an infantryman in the Army from February 1968 to September 1970, including service in the Vietnam War. Prior to active duty service, the Veteran graduated from high school and worked as a music teacher. After service, the Veteran worked at VA for two and a half to three years as an administrative assistant and played in a band to supplement his income for seven to eight years. He then worked various jobs while getting his Associate's degree in Anthropology. The Veteran then worked in the computer operations department at Boeing for approximately seventeen years. The Veteran left his employment at Boeing, and after a brief period of unemployment, the Veteran worked as a truck driver prior to working for a city in Idaho in the maintenance department. The Veteran testified that he quit this position with the city due to low wages and poor leadership. He also testified that he was pressured to leave because of his anger issues. In approximately 2000, the Veteran began a position in the information technology department at Costco for approximately one year when he was fired in either 2001 or 2002. The Veteran's statements and his own testimony indicate that he was fired after a series of stressful events, including multiple family deaths, caused the Veteran to have a panic attack while working. In 2010, the Veteran attended college and obtained a Bachelor of Arts degree in Ministry in 2013. After obtaining his degree, the Veteran began giving sermons on an approximately monthly basis and served as a volunteer pastor for five hours a week at his church before he left his church at some point prior to August 2014.

The Veteran was service-connected for his PTSD only during the period on appeal. A full discussion of the Veteran's PTSD symptoms are noted above. The Board will now consider whether the Veteran's PTSD prevented him for obtaining or maintaining substantially gainful employment prior to July 28, 2014. The Board acknowledges that the Veteran was not working during the period on appeal. However, the standard is not whether the Veteran was working, but rather, whether the Veteran was capable of obtaining and maintaining substantially gainful employment. 

The Veteran contends that he is unable to work because of his PTSD, and at his videoconference hearing in December 2014, the Veteran's spouse testified that the Veteran had tried to get another job after he was let go at Costco, but she believe he gets nervous when interviewing-citing an example when the Veteran got lost, panicked, and then came home rather than attending an interview. 

The Board acknowledges that the Veteran appears to have left numerous positions due to anger issues and, in the case of his most recent employment, due to a panic attack associated with increased stress. However, the Veteran last worked full time in 2001 or 2002, prior to the period on appeal. The Veteran's claim for TDIU was raised with the Veteran's claim for PTSD, which was filed in October 2010, and at that time, the Veteran's treatment records indicate that the Veteran's PTSD symptoms, though present, are generally mild and intermittent, as evidenced by the Veteran's 30 percent rating evidencing only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Board notes that the totality of the Veteran's PTSD symptomatology were considered in upholding the Veteran's 30 percent rating for the time period prior to July 28, 2014. Additionally, the Board notes that the Veteran was able to complete a college degree in Ministry in three years, suggesting the Veteran was attending school on a full-time basis from 2010 to 2013. If the Veteran was able to focus and successfully complete a college degree during the period on appeal, the Board finds it is likely that the Veteran would have been able to obtain and maintain substantially gainful employment, especially considering the Veteran's diverse employment background which included administrative work, information technology and computer operations, maintenance, teaching, and truck driving.

Despite the evidence of record indicating that the Veteran was unemployed during the period on appeal, the preponderance of the evidence indicates that the Veteran's service-connected PTSD did not significantly impact the Veteran's ability to obtain or maintain substantially gainful employment prior to July 28, 2014, and as such, referral to the Director of Compensation Service for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD from July 28, 2014, is granted; an evaluation in excess of 70 percent from this date is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD prior to July 28, 2014 is denied.

Entitlement to a TDIU rating as of August 6, 2014, is granted; a TDIU rating prior to this date is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


